             Case 5:21-cv-00608-F Document 15 Filed 09/09/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA


 TARA ARMADO and MAKI                 )
 TYNER, individually and on behalf of )
 all other similarly situated,        )
                                      )
           Plaintiffs,                )
                                      )
 -vs-                                 )          Case No. CIV-21-608-F
                                      )
 HI. Q, INC., d/b/a HEALTH IQ         )
 INSURANCE SERVICES, INC.,            )
                                      )
           Defendant.                 )

                                      ORDER

        The court is in receipt of plaintiffs’ First Amended Class Action Complaint
properly filed pursuant to Rule 15(a)(1)(B), Fed. R. Civ. P. As the properly filed
amended pleading supersedes the original Class Action Complaint, see, Murray v.
Archambo, 132 F.3d 609, 612 (10th Cir. 1998); Miller v. Glanz, 948 F.2d 1562, 1565
(10th Cir. 1991); Gilles v. United States, 906 F.2d 1386, 1389 (10th Cir. 1990), the
court DENIES as MOOT Defendant Health IQ Insurance Services, Inc.’s Motion
to Dismiss Plaintiffs’ Complaint (doc. no. 8).
        IT IS SO ORDERED this 9th day of September, 2021.




21-0608p003.docx
